Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 1 of 12 Page ID #:199



 1   GODES & PREIS, LLP
     Joseph M. Preis (State Bar No. 212998)
 2    jpreis@gaplegal.com
 3   Benjamin G. Reynolds (State Bar No. 320546)
      breynolds@gaplegal.com
 4   300 Spectrum Center Drive, Suite 1420
 5   Irvine, California 92618
     Telephone: 949.468.0051
 6   Facsimile: 949.872.2281
 7
     Attorneys for Plaintiff
 8   RADARO INC.
 9
10                              UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12
13   RADARO INC., a Delaware               Case No.: 8:20-cv-01143-JVS-DFM
     corporation,
14
15                Plaintiffs,              FIRST AMENDED COMPLAINT
                                           FOR:
16         vs.
                                           1)   BREACH OF CONTRACT
17   SHIFTPIXY INC., a Wyoming             2)   BREACH OF THE IMPLIED
     corporation; and DOES 1 through 5,         COVENANT OF GOOD FAITH
18   inclusive,                                 AND FAIR DEALING
19                                         3)   ACCOUNTING
                    Defendants.            4)   VIOLATION OF THE UNFAIR
20                                              COMPETITION LAW (BUS.
                                                CODE § 17200 ET SEQ.)
21
22
23
24
25
26
27
28


                                 FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 2 of 12 Page ID #:200



 1           Plaintiff Radaro Inc. (“Radaro”) hereby assert the following claims against
 2   Defendant ShiftPixy Inc. (“ShiftPixy”).
 3                               NATURE OF THE ACTION
 4           1.    Radaro is a software company that, inter alia, licenses white-label
 5   software products to its customers, 1 including ShiftPixy.
 6           2.    On or about September 17, 2019, Radaro and ShiftPixy entered into a
 7   Software License and Services Agreement (the “Agreement;”), 2 pursuant to which,
 8   ShiftPixy was and is obligated to pay Radaro a fixed monthly license fee to license
 9   certain Radaro software for a three year term that commenced on May 22, 2019.3
10   Additionally, ShiftPixy was and is prohibited from assigning or sub-licensing any of
11   its rights under the Agreement without Radaro’s prior written approval, 4 from selling,
12   renting, leasing, sub-licensing, transferring, distributing, or permitting the use of
13   Radaro’s software by any parties other than ShiftPixy,5 and from using Radaro’s
14   software outside of ShiftPixy’s existing software platform.6
15
16
     1
       “White label products are sold by retailers with their own branding and logo but the
     products     themselves      are      manufactured        by    a     third       party.”
17   https://www.investopedia.com/terms/w/white-label-product.asp (last visited June 23,
18   2020). ShiftPixy acted as the “retailer” of the white-labelled software that it licensed
     from Radaro.
19   2
         A copy of the Agreement is attached hereto as Exhibit 1.
20   3
         See, Ex. 1, § 10; Schedule 2; and Schedule 3.
21   4
       See, Ex. 1, § 5.3 (“Except as expressly set out in this Agreement, ShiftPixy is not
22   entitled to assign or sublicense any of its right under this Agreement without prior
     written approval of Radaro.”).
23   5
       See, Ex. 1, § 7.2 (“ShiftPixy must not sell, rent, lease, sub-license (subject to clause
24   5) or transfer or distribute any copies of the Software to, or permit the use of the
25   Software by, any parties other than ShiftPixy.”).
     6
        See, Ex. 1, § 7.7 (“The Software must be integrated within and used only in
26
     conjunction with ShiftPixy’s existing software platform. For the avoidance of doubt,
27   no license is granted by Radaro to ShiftPixy under this Agreement to use the Software
     as a stand-alone product outside of and separate from ShiftPixy’s existing software
28
     platform. The Parties may enter into negotiations (in good faith) to reach an
                                          -1-
                               FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 3 of 12 Page ID #:201



 1         3.     ShiftPixy paid its fixed monthly fee as agreed through September 2019,
 2   and materially breached the Agreement by failing to pay as agreed thereafter.
 3         4.     Additionally, Radaro is informed and believed, and based thereon avers,
 4   that ShiftPixy has either assigned or sub-licensed its rights arising from the
 5   Agreement—without Radaro’s prior written consent—sold, rented, leased, sub-
 6   licensed, transferred, distributed, or permitted the use of copies of Radaro’s software
 7   to its Co-Founder and Director, Steven Holmes (“Mr. Holmes”), to use on his website
 8   nativedelivery.com, 7 outside ShiftPixy’s existing software platform, in violation of
 9   sections 5.3, 7.2, and 7.7 of the Agreement.
10         5.     Moreover, Radaro is informed and believes, and based thereon avers, that
11   ShiftPixy induced Radaro into entering into the Agreement by misrepresenting that it
12   would not assign or sub-license any of its rights under the Agreement without
13   Radaro’s prior written approval, that it would not sell, rent, lease, sub-license, transfer,
14   distribute, or permit the use of Radaro’s software by any parties other than ShiftPixy,
15   and that it would not use Radaro’s software outside of ShiftPixy’s existing software
16   platform, knowing at the time of the misrepresentations that it intended to permit Mr.
17   Holmes to use Radaro’s software in violation of the Agreement, which surmounts to
18   promissory fraud. Radaro is further informed and believes, and based thereon avers,
19   that ShiftPixy willfully concealed the fact that it permitted Mr. Holmes to use Radaro’s
20   software so that ShiftPixy and Mr. Holmes could benefit from the use thereof to
21   Radaro’s detriment.
22         6.     As a result of ShiftPixy’s unlawful conduct, Radaro has suffered
23   damages by being deprived of the payments that ShiftPixy owes under the Agreement,
24   and by being deprived of the payments that it would have received from
25
26   agreement (independent of this Agreement) on separate commercial terms in respect
27   of a stand-alone version of the Software that may be used by ShiftPixy.”).
     7
        Nativedelivery.com predominantly displayed screenshots of the “white labelled”
28
     solution that Radaro licensed to ShiftPixy as its market offering.
                                          -2-
                               FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 4 of 12 Page ID #:202



 1   nativedelivery.com’s use of its software. By and through its claims, Radaro seeks
 2   compensatory and punitive damages, disgorgement of profits, injunctive relief,
 3   declaratory relief, and recovery of its reasonable attorney’s fees and costs expended
 4   in order to prevent ShiftPixy from further engaging in its unlawful conduct.
 5                                           PARTIES
 6         7.     Plaintiff Radaro is a corporation organized under the laws of Delaware
 7   with its principle place of business in Edina, Minnesota.
 8         8.     Defendant ShiftPixy is a corporation organized under the laws of
 9   Wyoming with its principal place of business in Irvine, California.
10         9.     Third-party NativeDelivery LLC (“Native Delivery”) is a limited
11   liability company organized under the laws of Florida with its principal place of
12   business in St. Petersburg, Florida that operates the website located at the
13   nativedelivery.com domain name. Native Delivery’s managing member is Stonepath
14   Partners LLC (“Stonepath Partners”).
15         10.    Third-party Stonepath Partners is a limited liability company organized
16   under the laws of Florida with its principal place of business in St. Petersburg Florida.
17   Stonepath Partners’ managing member is Native Delivery.
18         11.    The true names and capacities, whether individual, corporate, associate
19   or otherwise, of defendants herein designated by the fictitious names Does 1 through
20   10, inclusive, are unknown to Radaro, who therefore sues said defendants by such
21   fictitious names. When the true names and capacities of such fictitiously named
22   defendants have been ascertained, Radaro will amend this pleading accordingly.
23   Radaro is informed and believes, and based thereon alleges, that each of the
24   fictitiously named defendants is in some manner responsible for the acts, omissions,
25   and occurrences, and actually and proximately caused and contributed to the various
26   injuries and damages, alleged herein.
27   ///
28   ///

                                         -3-
                              FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 5 of 12 Page ID #:203



 1         12.    Radaro is informed and believes, and based thereon alleges, that, at all
 2   times relevant hereto, each of the defendants, including Does 1 through 10, were
 3   acting as the employee, agent, partner, joint venturer, servant, and/or representative of
 4   each of the remaining defendants, and were acting within the course and scope of said
 5   agency and employment. Radaro is further informed and believes, and based thereon
 6   alleges, that the acts and conduct herein alleged of each of the defendants were known
 7   to, authorized by, and ratified by each of the other defendants, and that each of the
 8   defendants is therefore jointly and severally liable to Radaro.
 9                              JURISDICTION AND VENUE
10         13.    This Court has subject matter jurisdiction over the claims asserted herein
11   under 28 U.S.C. §§ 1332(a)(1)-(2) because the amount in controversy exceeds
12   $75,000, and ShiftPixy is a citizen of Wyoming and California, and Radaro is a citizen
13   of Delaware and Minnesota.
14         14.    This Court may properly exercise personal jurisdiction over ShiftPixy
15   because its principal place of business is located in the Central District of California.
16         15.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)–(c)
17   because a substantial part of the events giving rise to Radaro’s claims occurred in
18   Orange County, California, where ShiftPixy signed and breached the Software
19   License and Services Agreement, and because ShiftPixy’s principal place of business
20   is located in the Central District of California.
21                                 FACTUAL AVERMENTS
22         16.    On or about September 17, 2019, Radaro and ShiftPixy entered into the
23   Agreement with a May 22, 2019, Commencement Date, pursuant to which, ShiftPixy
24   was and is obligated to pay Radaro a monthly fixed license fee over a three-year term
25   of $75,000 for the first 12 months, $82,500 per month for the second 12 months, and
26   $90,800 for the third 12 months to license certain Radaro software. See, Ex 1, § 10;
27
28

                                          -4-
                               FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 6 of 12 Page ID #:204



 1   Schedule 2; and Schedule 3.8 Additionally, ShiftPixy was and is prohibited from
 2   assigning or sub-licensing any of its rights under the Agreement without Radaro’s
 3   prior written approval, from selling, renting, leasing, sub-licensing, transferring,
 4   distributing, or permitting the use of Radaro’s software by any parties other than
 5   ShiftPixy, and from using Radaro’s software outside of ShiftPixy’s existing software
 6   platform. Id. at §§ 5.3, 7.2, & 7.7.
 7         17.    ShiftPixy paid as agreed through September 2019, but materially
 8   breached the Agreement by failing to make any payments thereafter. As of the date
 9   of this Complaint, ShiftPixy owes Radaro in excess of $724,500. 9
10         18.    Further, Radaro is informed and believes, and based thereon avers, that
11   ShiftPixy has either assigned, sold, rented, leased, sub-licensed, transferred, or
12   distributed copies of Radaro’s software to Mr. Holmes to use on his website
13   nativedelivery.com, which predominantly displayed screenshots of the “white
14   labelled” solution that Radaro licensed to ShiftPixy as its market offering, in violation
15   of sections 5.3, 7.2, and 7.7 of the Agreement.
16
17   8
       Of note, as a publicly-traded corporation on the NASDAQ exchange, ShiftPixy has
18   repeatedly disclosed the terms of the Agreement to the Securities and Exchange
19   Commission in its 10-K Annual Report filed on December 13, 2019,
     [https://www.sec.gov/Archives/edgar/data/1675634/000147793219007084/pixy 10k
20   .htm (last visited June 24, 2020), p. F-30, Note 13, under the Software License
21   heading], and again in its Form S-1/A General Form for Registration of Securities
     Under the Securities Act of 1933 filed on May 19, 2020.
22   https://www.sec.gov/Archives/edgar/data/1675634/000110465920063856/tm201855
23   1-1s1a.htm (last visited June 24, 2020), p. F-56, Note 14, under the Software License
     heading.
24   9
       ShiftPixy failed to pay $75,000 for seven months (from October 2019-April 2020)
25   and has also failed to pay $82,500 for May and June of 2020, as agreed, bringing its
     total missed payments to $690,000. Also, “ShiftPixy must pay Radaro interest on any
26
     other overdue amount payable under or in connection with th[e] Agreement at the rate
27   of 5%,” [Ex. 1, § 10.4] which adds $34,500 to what ShiftPixy owes Radaro, ($682,500
     x 5% = $34,125) for a total due and owing of $724,500. This number will increase
28
     with additional missed payments.
                                         -5-
                              FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 7 of 12 Page ID #:205



 1         19.    Moreover, Radaro is informed and believes, and based thereon avers, that
 2   ShiftPixy induced Radaro into entering into the Agreement by misrepresenting that it
 3   would not assign or sub-license any of its rights under the Agreement without
 4   Radaro’s prior written approval, that it would not sell, rent, lease, sub-license, transfer,
 5   distribute, or permit the use of Radaro’s software by any parties other than ShiftPixy,
 6   and that it would not use Radaro’s software outside of ShiftPixy’s existing software
 7   platform, knowing at the time of the misrepresentations that it intended to permit Mr.
 8   Holmes to use Radaro’s software in violation of the Agreement.
 9         20.    Radaro is further informed and believes, and based thereon avers, that
10   ShiftPixy willfully concealed the fact that it permitted Mr. Holmes to use Radaro’s
11   software so that ShiftPixy and Mr. Holmes could benefit from the use thereof to
12   Radaro’s detriment.
13         21.    Radaro, for its part, has fully performed its obligations by allowing
14   ShiftPixy to use its software as agreed until May 31, 2020, when it was excused from
15   performance by ShiftPixy’s material breach and non-payment. Radaro thereafter
16   exercised its right to suspend ShiftPixy’s use of its software pursuant to section 6.14
17   of the Agreement.
18         22.    On June 1, 2020, Radaro notified ShiftPixy via e-mail and via first-class,
19   certified mail (received on June 4, 2020) of its intent to terminate the Agreement
20   pursuant to section 25.1(a). Radaro provided further notification to ShiftPixy via e-
21   mail and via personal service of its intent to terminate the Agreement pursuant to
22   section 25.1(a). Therefore, ShiftPixy had until Monday, June 15, 2020, to remedy its
23   material breach by tendering payment in full, which it failed to do, thereby terminating
24   the Agreement. Ex. 1, § 25.1(a) (“Without limiting the generality of any other clause
25   in this Agreement, either Party (the non-breaching Party) may terminate this
26   Agreement immediately by notice in writing to the other Party (the breaching Party)
27   if: the breaching Party is in material breach of any term of this Agreement and such
28   breach is not remedied within 14 days of notification by the non-breaching Party[.]”).

                                          -6-
                               FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 8 of 12 Page ID #:206



 1                                       FIRST CLAIM
 2                               BREACH OF CONTRACT
 3                                    (Against ShiftPixy)
 4         23.    Radaro incorporates, restates, and re-alleges the averments set forth in
 5   paragraphs 1 through 22, inclusive, as though fully set forth herein.
 6         24.    On or about September 17, 2019, Radaro and ShiftPixy entered into the
 7   Agreement.
 8         25.    Radaro fully performed its obligations arising from the Agreement by
 9   allowing ShiftPixy to use its software as agreed until May 31, 2020, when it was
10   excused from performance by ShiftPixy’s material breach and non-payment. Radaro
11   thereafter exercised its right to suspend ShiftPixy’s use of its software pursuant to
12   section 6.14 of the Agreement.
13         26.    ShiftPixy materially breached the Agreement by failing to pay as agreed
14   from October 2019 to the present.
15         27.    Additionally, Radaro is informed and believed, and based thereon avers,
16   that ShiftPixy has either assigned or sub-licensed its rights arising from the
17   Agreement—without Radaro’s prior written consent—sold, rented, leased, sub-
18   licensed, transferred, distributed, or permitted the use of copies of Radaro’s software
19   to Mr. Holmes to use on his website nativedelivery.com, outside ShiftPixy’s existing
20   software platform, materially breaching sections 5.3, 7.2, and 7.7 of the Agreement.
21         28.    Radaro has been harmed by ShiftPixy’s material breaches in an amount
22   to be proven at trial, but in an amount in excess of $724,500 plus an amount no less
23   than it would have been paid pursuant to a contract between it and the owner/operator
24   of nativedelivery.com, which would have been substantively similar to the terms of
25   the Agreement.
26   ///
27   ///
28   ///

                                         -7-
                              FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 9 of 12 Page ID #:207



 1                                    SECOND CLAIM
 2     BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
 3                                        DEALING
 4                                    (Against ShiftPixy)
 5         29.    Radaro incorporates, restates, and re-alleges the averments set forth in
 6   paragraphs 1 through 28, inclusive, as though fully set forth herein.
 7         30.    On or about September 17, 2019, Radaro and ShiftPixy entered into the
 8   Agreement.
 9         31.    Radaro fully performed its obligations arising from the Agreement by
10   allowing ShiftPixy to use its software as agreed until May 31, 2020, when it was
11   excused from performance by ShiftPixy’s material breach and non-payment. Radaro
12   thereafter exercised its right to suspend ShiftPixy’s use of its software pursuant to
13   section 6.14 of the Agreement.
14         32.    ShiftPixy has interfered with Radaro’s right to receive its agreed upon
15   service fees by misrepresenting that it would pay and by refusing to pay them.
16         33.    ShiftPixy has also interfered with Radaro’s right to license its software
17   to the owner/operator of nativedelivery.com by permitting the owner/operator of
18   nativedelivery.com to use Radaro’s software without paying Radaro.
19         34.    Radaro has been harmed by ShiftPixy’s interference in an amount to be
20   proven at trial, but in an amount in excess of $724,500 plus an amount no less than it
21   would have been paid pursuant to a contract between it and the owner/operator of
22   nativedelivery.com, which would have been substantively similar to the terms of the
23   Agreement.
24                                     THIRD CLAIM
25                                     ACCOUNTING
26                                    (Against ShiftPixy)
27         35.    Radaro incorporates, restates, and re-alleges the averments set forth in
28   paragraphs 1 through 34, inclusive, as though fully set forth herein.

                                         -8-
                              FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 10 of 12 Page ID #:208



  1         36.    On or about September 17, 2019, Radaro and ShiftPixy entered into the
  2   Agreement.
  3         37.    Additionally, Radaro is informed and believed, and based thereon avers,
  4   that ShiftPixy has either assigned or sub-licensed its rights arising from the
  5   Agreement—without Radaro’s prior written consent—sold, rented, leased, sub-
  6   licensed, transferred, distributed, or permitted the use of copies of Radaro’s software
  7   to Mr. Holmes to use on his website nativedelivery.com, outside ShiftPixy’s existing
  8   software platform, materially breaching sections 5.3, 7.2, and 7.7 of the Agreement..
  9         38.    Absent an accounting, there is no way for Radaro to determine how much
 10   ShiftPixy benefited from permitting Mr. Holmes to use Radaro’s software without its
 11   permission. Therefore, Radaro seeks a full forensic accounting to determine the
 12   amount of profits it is entitled to disgorge from ShiftPixy for it permitting Mr. Holmes
 13   to use Radaro’s software without its permission.
 14                                      FOURTH CLAIM
 15      VIOLATION OF THE UNFAIR COMPETITION LAW (BUS. & PROF.
 16                                  CODE § 17200 ET SEQ.)
 17                                      (Against ShiftPixy)
 18         39.    Radaro incorporates, restates, and re-alleges the averments set forth in
 19   paragraphs 1 through 38, inclusive, as though fully set forth herein.
 20         40.    Business & Professions Code section 17200 et seq. prohibits any person
 21   from engaging in unfair competition, which includes any unlawful, unfair, or
 22   fraudulent business act or practice.
 23         41.    Radaro is informed and believes, and based thereon avers, that ShiftPixy
 24   has acted unlawfully, fraudulently, and unfairly by misrepresenting that it would not
 25   assigning or sub-license any of its rights under the Agreement without Radaro’s prior
 26   written approval, that it would not sell, rent, lease, sub-license, transfer, distribute, or
 27   permit the use of Radaro’s software by any parties other than ShiftPixy, and that it
 28   would not use Radaro’s software outside of ShiftPixy’s existing software platform,

                                           -9-
                                FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 11 of 12 Page ID #:209



  1   and then permitting Mr. Holmes to use Radaro’s software without its permission.
  2         42.    As a direct and proximate result of ShiftPixy’s unlawful, unfair, and
  3   fraudulent business practices, Radaro has suffered injury in fact and lost money, in an
  4   amount to be proven at trial, but in an amount no less than it would have been paid
  5   pursuant to a contract between it and the owner/operator of nativedelivery.com, which
  6   would have been substantively similar to the terms of the Agreement..
  7         43.    Radaro is entitled to injunctive relief proscribing ShiftPixy’s wrongful
  8   conduct and attempts to permit third-party’s to use Radaro’s software without
  9   Radaro’s permission.
 10                                 PRAYER FOR RELIEF
 11         Radaro prays for judgement against ShiftPixy to the extent provided by law as
 12   follows:
 13         As to Radaro’s First and Second Claims:
 14         1.     For compensatory damages, in an amount to be proven at trial, but an
 15   amount in excess of $724,500; and
 16         2.     For unjust enrichment and disgorgement of profits.
 17         As to Radaro’s Third Claim:
 18         3.     For a full forensic accounting of ShiftPixy’s revenue generated from
 19   permitting Mr. Holmes to use Radaro’s software.
 20         As to Radaro’s Fourth Claim:
 21         4.     For injunctive relief.
 22         As to All Claims:
 23         5.     For costs of suit incurred;
 24         6.     For prejudgment interest;
 25         7.     For attorneys’ fees and costs incurred; and
 26         8.     For such other and further relief as this Court may deem just and proper.
 27   ///
 28   ///

                                           -10-
                                FIRST AMENDED COMPLAINT
Case 8:20-cv-01143-JVS-DFM Document 27 Filed 11/20/20 Page 12 of 12 Page ID #:210



  1                                   JURY DEMAND
  2        Radaro herein demands a trial by jury of all issues in this action.
  3
  4   Date: November 20, 2020               GODES & PREIS, LLP
  5
  6                                         By: /S/ Benjamin G. Reynolds
  7                                             Joseph M. Preis
                                                Benjamin G. Reynolds
  8                                             Attorneys for Plaintiff
                                                RADARO INC.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                         -11-
                              FIRST AMENDED COMPLAINT
